UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 95-2532



SAMUEL B. DAVIS, JR.,

                                           Plaintiff - Appellant,

         versus

RICHARD W. HUDGINS; MCKINLEY SIMMONS; HOWARD
C. ANDLETON; JAMES M. DIXON; TIMOTHY L.
DALTON; JAMES STEPHEN ELLENSON; CLYDE M.
WEAVER; LAWRENCE J. REDDING, III; ROBERT D.
HICKS; RANDELL C. OGG; J. W. HORNSBY, JR.;
UNKNOWN CONSPIRATORS,
                                          Defendants - Appellees.



                           No. 96-1126



SAMUEL B. DAVIS, JR.,

                                           Plaintiff - Appellant,
         versus


RICHARD W. HUDGINS; MCKINLEY SIMMONS; HOWARD
C. ANDLETON; JAMES M. DIXON; TIMOTHY L.
DALTON; JAMES STEPHEN ELLENSON; CLYDE M.
WEAVER; LAWRENCE J. REDDING, III; ROBERT D.
HICKS; RANDELL C. OGG; J. W. HORNSBY, JR.;
UNKNOWN CONSPIRATORS,

                                          Defendants - Appellees.
Appeals from the United States District Court for the Eastern
District of Virginia, at Newport News. Rebecca B. Smith, District
Judge. (CA-94-163-4)


Submitted:   May 7, 1996                  Decided:   June 14, 1996

Before HALL, MURNAGHAN, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel B. Davis, Jr., Appellant Pro Se. John Franklin, III, Brian
Nelson Casey, TAYLOR & WALKER, P.C., Norfolk, Virginia; James
Stephen Ellenson, Newport News, Virginia; Robert William McFarland,
Richard Joshua Cromwell, MCGUIRE, WOODS, BATTLE & BOOTHE, Norfolk,
Virginia; William Mark Dunn, Assistant Attorney General, Richmond,
Virginia; Willard Montellous Robinson, Jr., Newport News, Virginia;
Robert D. Hicks, Gloucester, Virginia; Randell C. Ogg, SHERMAN,
MEEHAN & CURTIN, P.C., Washington, D.C., for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals from the district court's orders dismissing

his complaint alleging violations of the Racketeering Influenced

and Corrupt Organizations Act, 18 U.S.C.A. § 1961-1968 (West 1985

& Supp. 1995), and civil rights statutes 42 U.S.C. §§ 1983, 1985,

1986, 1988 (1988), and imposing FED. R. CIV. P. 11 sanctions. We
have reviewed the record and the district court's opinions and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. Davis v. Hudgins, No. CA-94-163-4 (E.D. Va. Aug. 7

& Dec. 27, 1995). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                3